Citation Nr: 1618505	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1978 to June 1998.  The Veteran died in January 2010; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction subsequently transferred to the Regional Office (RO) in Reno, Nevada.  In September 2012, the appellant testified at a Board hearing before the undersigned Veterans Law Judge. The transcript of that hearing is of record.

The Board subsequently remanded the case for further development in November 2014.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  
The Veteran's death certificate is of record, and identifies "arteriosclerotic cardiovascular disease" as the immediate cause of death.  No other conditions were recorded as the immediate cause of death, or as giving rise to the immediate cause of death.  An examination report by the medical examiner and toxicology report have also been associated with the claims file.

The Veteran had neither claimed nor been awarded service-connection for any disability at the time of his death.  At the September 2012 Board hearing, the appellant presented testimony on a number of theories as to potential service-related contributory causes of the Veteran's death.  She asserted that the Veteran suffered from posttraumatic stress disorder (PTSD) and a skin condition related to his Navy service, as well as bipolar disorder, varicose veins, and sleep apnea arising during his more than 20 years of service, all contributing to his death.  

The appellant testified that the Veteran manifested bipolar disorder during service and later developed PTSD due to his active duty experiences, which led to him neglecting self-care and not taking his heart medicine, in-turn resulting in his death from arteriosclerotic cardiovascular disease.  While the record does not reflect that the Veteran was ever diagnosed with PTSD, or that he ever mentioned in-service trauma during any of  his mental health visits, VA treatment records document differential diagnoses of bipolar disorder and mood disorder, NOS (with notations of rule out drug induced vs. bipolar spectrum), as well as polysubstance dependency.  Further, these treatment records document the Veteran's reports of engaging in heavy drinking while serving in the Navy, with a Driving Under the Influence in 1981, and difficulty with impulsivity since approximately the age of 21 (with notation in the treatment record that he joined the navy at approximately 19 years of age).

The appellant also testified that she believed that the Veteran's sleep apnea arose during military service, and put additional stress on his heart, contributing to his death at the age of 50 from arteriosclerotic cardiovascular disease.  The Board notes that the appellant is competent to provide evidence that she observed the Veteran's excessive snoring in the time leading up to his death and a September 2008 VA mental health management note documented the Veteran's complaints of continued sleep disturbance with increasing apneic episodes, with a known history of sleep apnea status post surgical intervention.  The Veteran's service treatment records (STRs) note complaints of chronic snoring, and include otolaryngology notes and an operative report of a laser-assisted uvuloplasty (LAUP) procedure performed in May 1998.

Finally, the appellant testified that the medical examiner had told her that the Veteran's varicose veins could have contributed to his death.  Specifically, she asserted that the medical examiner explained to her, in layman's terms, that there "was a sustained venous collapse that started in the [Veteran's] leg . . . [that] choked his heart."  The Veteran's STRs include a February 1998 vascular surgery consultation note indicating that the Veteran had a 15 year history of bilateral varicose veins, complained of swelling, heaviness, tingling, and intermittent aching that increased through the day, and was prescribed compression stockings.  A December 2009 VA treatment record included a diagnosis of varicose veins of the bilateral lower extremities, without edema or discomfort, and a November 2009 emergency department note states that the Veteran and the appellant came to triage, registered for "swollen leg and feet," but then left because they did not want to wait.

Given the aforementioned evidence, the Board finds that the appellant's claim should be remanded to the AOJ to obtain a VA medical opinion addressing the etiology of the cause of the Veteran's death.  The Board observes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that 38 U.S.C.A. § 5103A(a), and not (d), applies to claims for dependency and indemnity compensation (DIC).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).

While the Board does not find the evidence currently of record to be dispositive for this appeal, the Board cannot say that there is no reasonable possibility that obtaining a VA medical opinion would aid in substantiating the appellant's claim, as the evidence of record reflects diagnoses shortly before the Veteran's death of sleep apnea, psychiatric disorder(s), and varicose veins, an in-service diagnosis of varicose veins with documented in-service LAUP surgery for chronic snoring, and statements made by the Veteran to his VA physicians of an onset of impulsivity and drinking during service.  Accordingly, based upon the duty to assist as stated in 38 U.S.C.A. § 5103A(a), the appellant's claim should be remanded to obtain a VA medical opinion as to the etiology of the cause of the Veteran's death.

The Board additionally finds that remand is necessary to ensure compliance with its November 2014 remand directives. The Board previously instructed that the AOJ request any of the Veteran's medical treatment or personnel records from the National Archives and Records Administration and any other appropriate source.  The AOJ sent a letter to the appellant in November 2014, requesting that she complete and return a form with the dates and location of any missing records, indicating that VA could not make a request to the National Archives unless she submit such information.  The Board notes that the appellant submitted a VA Form 21-4142 in July 2010, wherein she indicated that the Veteran had received relevant treatment from the Reno VA hospital, Mather VA mental health and dermatology clinics, Travis Air Force Base dermatology department, Marshall Hospital, and a private physician, Dr. J. Wayne.  Although the record includes documentation of a request made to the Northern CA Health Care System (in Sacramento) for any records of care prior to June 2008 or a negative response if such records were destroyed or are otherwise unavailable, neither the records nor a negative response have been associated with the file.  There is, further, no indication that efforts have been made to obtain private treatment records from Marshall Hospital or Dr. J. Wayne, which may be particularly important to the appellant's claim given that VA treatment records indicate that Dr. J. Wayne was the physician prescribing the Veteran's hypertension/cholesterol medication.  On remand, the AOJ must undertake all necessary efforts to obtain the outstanding VA treatment records and reasonable efforts to obtain any relevant private treatment records.  See 38 C.F.R. § 3.159(c); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from June 1998 to June 2008, to include those from the Sierra Nevada HCS and Northern CA HCS, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact the appellant and request that she identify any relevant records of the Veteran's private treatment that remain outstanding, to include treatment provided by Dr. J. Wayne and Marshall Hospital, and to submit a completed release form authorizing VA to obtain such records.  If any records cannot be obtained from the private care providers/facilities after reasonable efforts have been made, notify the appellant of the attempts made and allow her the opportunity to obtain the records.  

3.  Request from the National Archives and Records Administration, and any other appropriate source(s), any outstanding medical treatment or personnel records relevant to the appellant's claim.  All efforts to obtain such records must be fully documented and negative response(s) must be provided if no records are found.  

4.  After completing the above, forward the claims file to a physician with appropriate medical expertise for a VA medical opinion regarding the etiology of the cause of the Veteran's death.  After reviewing the claims file, including the certificate of death, medical examiner's report (including external autopsy and the results of body fluid toxicology testing), service treatment records, post-service treatment records, lay statements and testimony, as well as a complete copy of this remand, the reviewing physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the cause of the Veteran's death, identified on the death certificate as arteriosclerotic cardiovascular disease, is etiologically related to the Veteran's active duty service. 

The reviewing physician must also discuss whether the Veteran suffered from any disorder, related to military service, which contributed to his death.  For a disability to have contributed to death, it must have contributed substantially or materially, combined to cause, or aided or lent assistance to the production of death.  It is not enough that it casually shared in producing death, but rather that there was a causal connection.

In providing the requested opinions, the physician is asked to specifically address the following inquiries.

A.  Sleep Apnea  

i.  Is it at least as likely as not (50 percent or greater probability) that the Veteran had sleep apnea in the years leading up to his death that was etiologically related to, or first manifest as, chronic snoring leading to a LAUP during military service?

ii.  If yes, is it at least as likely as not (50 percent or greater probability) that his sleep apnea contributed to his death?  

* The appellant asserts that the Veteran's sleep apnea put excessive strain on his heart, thus leading to and/or hastening his death.

B.  Acquired Psychiatric Disorder

i.  Provide a diagnosis for each psychiatric disorder from which the Veteran suffered in the years leading up to his death.  Confirm whether it is at least as likely as not (50 percent or greater probability) that the Veteran suffered from bipolar disorder and/or mood disorder, NOS, and if so, whether such disorder(s) represents an acquired disorder, or one congenital in nature.

a.  If it is at least as likely as not (50 percent or greater probability) that the Veteran had an acquired disorder, is it also at least as likely as not that the psychiatric disorder arose during, was caused by, or was otherwise related to his military service?

If yes, is it more likely than not (greater than 50 percent probability) that the acquired psychiatric disorder resulted from the Veteran's heavy drinking while in the Navy (leading to a DIU in 1981)?

b.  If it is more likely than not (greater than 50 percent probability) that the psychiatric condition is a congenital disorder, is it more likely a congenital/developmental disease or a congenital/developmental defect?  (Note: generally, a disease is capable of improvement or deterioration while a defect is static.)

1.  If a congenital/developmental disease, is it at least as likely as not (50 percent or greater probability) that the psychiatric disorder present near the end of the Veteran's life arose during or was permanently aggravated beyond its normal progression by active military service?

2.  If a congenital/developmental defect, is it at least as likely as not (50 percent or greater probability) that the psychiatric disorder present near the end of the Veteran's life is the result of a superimposed disease or injury during service?  If so, describe the effect of such superimposed disease or injury to the extent possible.

ii.  If one or more psychiatric disorder present in the years leading up to the Veteran's death is found to have arisen during or to be related to military service, is it at least as likely as not (50 percent or greater probability) that such psychiatric disorder contributed to his death?  

* The appellant has asserted that as a result of the his bipolar disorder and psychosis, the Veteran believed he no longer needed to take his heart medication, thus resulting in his death at approximately 50 years of age.

C.  Varicose Veins

i.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's varicose veins, documented in a December 2009 VA treatment record, are a continuation of the varicose veins documented in his STRs, or are otherwise related to his military service?

ii.  If yes, is it at least as likely as not (50 percent or greater probability) that his varicose veins contributed to his death?  

* The appellant testified that the medical examiner explained to her that the Veteran's varicose veins could be related to his death, stating in lay terms that there "was a sustained venous collapse that started in the [Veteran's] leg . . . [that] choked his heart."  The physician's attention is also directed to a November 2009 VA emergency department note, indicating that the Veteran registered for "swollen leg and feet" but left because he did not want to wait, and the notation on the January 2010 postmortem examination report indicating the presence of mild peripheral edema.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

The reviewing physician must include in the medical report the rationale for any opinion expressed, citing to specific evidence in the file, statements by the Veteran or appellant, and/or to medical literature or treatises, as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical report to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

6.  After completing the above, conduct any additional development deemed necessary then readjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death, in light of all additional evidence received.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




